Murphy, J.,
dissents in a memorandum as follows: I would reverse the instant conviction because defendant was denied his constitutional right to the effective assistance of counsel and remand for a new trial, but only after it is determined that defendant is not an incapacitated person. Defendant was charged with two counts of robbery in the second degree, grand larceny in the third degree and assault in the second degree, all serious crimes for which, on conviction, he could (and did) receive a lengthy sentence. Over defendant’s objection, the instant trial commenced on the very day trial counsel was appointed and after a brief 10-to-15 minute bull pen interview. Concededly, defendant had previously discharged three other attorneys and, in a bombastic display of arrogance, agreed to "try the case with any lawyer in the world.” However, once the court appointed a new lawyer, defendant’s constitutional right to his effective assistance cannot be abridged by a failure to afford defendant a reasonable time to consult with him in connection with the preparation of a defense. Counsel’s statement that he was ready to try the case of a defendant charged with two Class C felonies on the basis of a 15-minute interview is obviously deserving of no weight. Respondent’s reliance on People v Brabson (9 NY2d 173) to refute appellant’s argument is misplaced. In Brabson, the court (citing People v McLaughlin, 291 NY 480) clearly distinguished a case such as this from its holding. While it may be true that a defendant cannot make a mockery of the proceedings by unreasonable trial delays, a constitutional right and fundamental principle of justice is not satisfied merely by the pro forma presence of a licensed attorney. Respondent’s assertion that six days passed from the time the case was marked for trial to the time testimony began, thus affording adequate time to prepare a defense, ignores the following: counsel was assigned on June 12, 1974 and jury selection began that day; a Wade hearing was held on June 13; no session was held on Friday, June 14, in deference to defendant’s religion; on Monday, June 17, defendant was in Bellevue "for examination after a purported suicidal attempt”; and the trial resumed on June 18. My second reason for dissenting is that I am unable to make an informed judgment as to the correctness of the Trial Judge’s refusal to have appellant examined under CPL 730.30. Counsel’s initial request for such examination was summarily denied. Later, after defendant disclosed the medication he was receiving, described its effect on him and threatened to disrobe, the court reviewed certain medical records "and found nothing in them that would indicate * * * in any way that [defendant was] incompe*767tent to stand trial.” Unfortunately, whatever records the court used to reach such conclusion were not marked in evidence; and are therefore not available to us for review. In light of our obligation to insure that legally incompetent persons are not convicted of crimes (People v Cisneros, 45 AD2d 510), I fail to see how we can sustain this conviction on the instant record. People v Brown (13 NY2d 201), relied on by respondent, is inapposite. Indeed, if anything, it supports appellant hereon. In Brown, the Court of Appeals held (p 205) that coram nobis relief does not lie where, unlike here, "The facts upon which the trial judge * * * based his decision were in the record for an appellate court to review on a direct appeal from the judgment of conviction — and, indeed, such an appeal was actually prosecuted by the defendant.” Accordingly, the judgment appealed from should be reversed and a new trial directed.